Order entered November 17, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01424-CV

                          MARTIN PHILIP KOCH, Appellant

                                            V.

                                BOXICON, LLC, Appellee

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-04678-2012

                                        ORDER
      The Court has before it appellee Boxicon, LLC’s November 16, 2015, unopposed motion

to amend its brief. We GRANT the motion. Any amended appellee’s brief is due to be filed on

or before November 20, 2015.


                                                   /s/   ROBERT M. FILLMORE
                                                         PRESIDING JUSTICE